s




                             Fourth Court of Appeals
                                     San Antonio, Texas
                                         September 25, 2015

                                        No. 04-15-00418-CV

                                     Margaret Jean FISCHER,
                                            Appellant

                                                  v.

                                     Phillip Stirling FISCHER,
                                               Appellee

                 From the 25th Judicial District Court, Guadalupe County, Texas
                                 Trial Court No. 13-14-15-CV
                          The Honorable William Old, Judge Presiding


                                           ORDER
        Appellant’s notice of appeal was filed in this court on July 9, 2015. To this date,
appellant has not paid the $195 filing fee nor made any showing that appellant is excused by
statute or rule from paying the filing fee. See TEX. R. APP. P. 5, 20. Appellant has also failed to
file a docketing statement.

        On September 1, 2015, this Court notified the court reporter that the reporter=s record was
late. The court reporter responded to this Court’s notice by stating that the reporter=s record was
not filed because appellant failed to order the record and failed to pay or make arrangements to
pay the reporter=s fee for preparing the record.

        It is therefore ORDERED appellant show cause in writing within ten days (10) of the
date of this order that either: (1) the filing fee has been paid; or (2) appellant is entitled to appeal
without paying the filing fee. If appellant fails to respond within the time provided, this appeal
will be dismissed for failure to pay the filing fee. See TEX. R. APP. P. 5, 42.3(c).

        It is further ORDERED that appellant provide proof to this court within ten (10) days of
the date of this order that either (1) the reporter’s fee has been paid or arrangements have been
made to pay the reporter=s fee; or (2) appellant is entitled to appeal without paying the reporter’s
fee. If appellant fails to respond within the time provided, appellant’s brief will be due within
thirty (30) days from the date of this order, and the court will only consider those issues or points
raised in appellant=s brief that do not require a reporter=s record for a decision. See TEX. R. APP.
P. 37.3(c).
      All other appellate deadlines are suspended pending the payment of the filing fee.




                                                   _________________________________
                                                   Jason Pulliam, Justice


       IN WITNESS WHEREOF, I have hereunto set my hand and affixed the seal of the said
court on this 25th day of September, 2015.



                                                   ___________________________________
                                                   Keith E. Hottle
                                                   Clerk of Court